   Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 1 of 7 PageID #:2671




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
              vs.                                )      Case No. 14 CR 462
                                                 )
SCOTT GINSBERG                                   )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, as Emergency Judge:

       In 2007, Scott Ginsberg committed a series of very serious financial crimes.

Acting, or at least claiming to act, as a real estate investor, he made a deal with the

owners of an apartment complex to be paid "incentive payments" if he could find buyers

to purchase multiple units. Ginsberg then recruited "buyers" with good credit and told

them they could buy multiple units with no money down, rent them out, and then sell

them at a profit, and that he would pay them as much as $10,000 for each purchase.

Ginsberg then arranged financing for these straw purchasers, all the while concealing

his arrangements with the owners and with the purchaser. He also submitted loan

applications for the buyers that included multiple misrepresentations and significant

omissions. If the lenders had known the truth, they would not have made loans at all,

nor would they have loaned money based on the full purchase price had they known a

significant part of the proceeds was going to Ginsberg rather than to the seller.

Ginsberg's fraud was both well-planned and extensive. He was paid consulting fees of

around $1.2 million, and when the loans went into default—as all thirty-two of them

did—the lenders collectively lost over $3 million.
   Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 2 of 7 PageID #:2672




       Ginsberg was charged with bank fraud in 2014. This was a full seven years after

he carried out his scheme. He pled guilty in 2018. Ginsberg, who at the time of his

sentencing was fifty-five years old, had no record of prior convictions. He is married

and the father of six children currently ranging in age from twenty to eleven. The

advisory range under the Sentencing Guidelines was fifty-seven to seventy-one months

imprisonment. The sentencing judge imposed a carefully-considered and well-

explained sentence of thirty months imprisonment, about half of the low end of the

advisory range. The judge justified the below-range sentence on a number of bases

including, as set out in the judgment and commitment order, the "length of time between

[the] offense conduct and [the] date of conviction."

       Ginsberg reported to prison on or about June 10, 2019, a little over eleven

months ago (he received an unopposed extension of his originally-set surrender date).

He has now filed an emergency motion for early release under 18 U.S.C. §

3582(c)(1)(A). He cites his medical conditions and his age (now just short of fifty-seven)

and the risks posed by the coronavirus.

       Ginsberg's motion is made under section 603(b) of the First Step Act, which

amended 18 U.S.C. § 3582(c)(1)(A) to provide a greater role for courts in determining

whether to reduce a defendant's sentence based on "extraordinary and compelling

reasons" warranting a reduction. As amended, and as applicable here, the statute

provides that

       [t]he court may not modify a term of imprisonment once it has been
       imposed except that—

       (1) in any case—




                                             2
   Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 3 of 7 PageID #:2673




               (A) the court, upon motion of the Director of the Bureau of Prisons,
       or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse of 30 days from the receipt
       of such a request by the warden of the defendant's facility, whichever is
       earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction;

              ...

              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

       The record reflects that on March 31, 2020, Ginsberg sent the warden of FCI

Miami, where he is incarcerated, a request to be transferred to home confinement,

specifically referencing the First Step Act. See dkt. no. 170-4. At some point after

that—the record is not completely clear, but it was on or about April 15—Ginsberg re-

sent the same request, having written in the citation of the statute (18 U.S.C. §

3582(c)(1)(A)(i)) and the phrase "CDC high risk criteria for death." Id. The government

says that as of April 21, the Bureau of Prisons decided to treat the request as seeking

compassionate release. It seems to argue (though it does not support) that the thirty-

day clock should be considered to have started on that date, not on March 31 when

Ginsberg sent his original request. Assuming the government is actually advancing that

point, the Court disagrees. The request that Ginsberg sent on March 31 was sufficient

to trigger the thirty-day period contained in the statute. Nothing in the statute, governing

caselaw, or common sense requires a pro se prisoner to cite chapter and verse in order



                                             3
    Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 4 of 7 PageID #:2674




to satisfy a statutory requirement of this sort. Ginsberg's March 31 request referenced

the First Step Act and discussed his medical conditions in great detail. It was more than

sufficient to put the warden and the BOP on notice that he was seeking compassionate

release from prison. And because more than thirty days has now run, Ginsberg has

satisfied one of the two alternative statutory prerequisites for seeking relief in court. 1

       The next question is whether there are "extraordinary and compelling reasons"

warranting a reduction. Ginsberg cites the coronavirus outbreak and his age and

medical condition, which he contends place him at a significantly greater risk of severe

injury if he contracts the virus. It appears to be undisputed that Ginsberg has a

significant history of cardiac and respiratory disease. These are confirmed risk factors

for serious illness if one contracts coronavirus. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (last visited May 13, 2020). At present, it appears there are no confirmed

cases of coronavirus among either staff or incarcerated persons at FCI Miami, where

Ginsberg is incarcerated. See https://www.bop.gov/coronavirus/index.jsp (last visited

May 13, 2020). But the Court has no information about how much, if any, testing has

been done among inmates at the prison. Thus the fact that there are no confirmed

cases does not mean that no one in the prison has contracted coronavirus. If and when

that happens, the virus is likely to spread more quickly there than in the general




1 The Court notes that later submissions from the parties, requested by the Court,
advise that Ginsberg's request for an early release has been approved by the warden at
FCI Miami, but there are evidently several layers of BOP review that remain. Given the
circumstances, the Court is unpersuaded that it should wait for this process to play out,
and the statute does not require this—rather, it simply require passage of thirty days
after the detainee makes a request to the warden.
                                               4
   Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 5 of 7 PageID #:2675




population due to, among other things, the difficulty of accomplishing social distancing

in a prison environment and the constant influx of people coming and going from

outside the prison, including correctional staff. (This is particularly true in Ginsberg's

situation, as it appears he is housed in a so-called "dormitory" unit that has several

dozen prisoners sleeping in the same room.) And although it appears that the vast

majority of those who contract coronavirus do not suffer serious illness, one cannot

discount the significant risk to Ginsberg if he contracts coronavirus, given his risk

factors. This qualifies as an extraordinary reason warranting consideration of a

reduction of his sentence.

       The next question is whether a reduction "is consistent with applicable policy

statements issued by the Sentencing Commission." The policy statements issued by

the Sentencing Commission even before the passage of the First Step Act included an

open-ended provision broad enough to cover the circumstances argued by Ginsberg.

See U.S.S.G. § 1B1.13, app. note 1(D). See, e.g., United States v. Reyes, No. 04 CR

970, 2020 WL 1663129, at *2 (N.D. Ill. Apr. 3, 2020) (Leinenweber, J.).

       Finally, section 3582(c)(1)(A) requires the Court to consider the factors regarding

imposition of an appropriate sentence set forth in 18 U.S.C. § 3553(a). These include

Ginsberg's history and characteristics; the nature and circumstances of the crimes; due

consideration of the seriousness of the crimes; promoting respect for the law; providing

just punishment; affording adequate deterrence; protecting the public from further

crimes by Ginsberg; and providing him with any necessary services and treatment.

       Ginsberg's crimes were unquestionably serious, and banks suffered significant

losses as a result. Under normal circumstances, he would serve about another twelve



                                              5
   Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 6 of 7 PageID #:2676




months, or perhaps less, in prison. Specifically, Ginsberg's current release date, per the

Bureau of Prisons website, is in late July 2021, but were he to serve out his sentence he

would actually be released to a residential reentry center at least sixty days before that,

possibly more. So in reality he is no more than a year from release from prison.

       The reduction that Ginsberg seeks is undeniably significant as compared to his

overall sentence, but it is warranted under the circumstances. As the sentencing judge

noted in the judgment, a very long time passed between Ginsberg's crimes and the

return of charges against him. Given the circumstances, his service of nearly a year in

prison is sufficient to impose just punishment and deter him and others, and it does not

diminish the seriousness of his crimes or undercut respect for the law. This is

particularly so because the Court will, as a condition of reducing Ginsberg's prison term,

add a supervised release condition of six months home detention with location

monitoring. In other words, Ginsberg's liberty will continue to be restricted in a

significant way for the next six months.

       None of what the Court has said should be understood to suggest any

disagreement with the sentence imposed by the sentencing judge. That sentence, as

the Court has stated, was carefully thought out and meticulously justified. But

circumstances have changed in a material and unanticipated way. At this point, given

Ginsberg's significant prior medical conditions and the risk he faces if exposed to the

coronavirus, a reduction of his sentence is justified.

                                        Conclusion

       For the reasons stated, the Court grants defendant Scott Ginsberg's emergency

motion for release under 18 U.S.C. § 3582 [dkt. no. 170] and reduces the defendant's



                                             6
    Case: 1:14-cr-00462 Document #: 181 Filed: 05/14/20 Page 7 of 7 PageID #:2677




prison sentence to time served. This is conditioned, however, upon a modification of

the terms of his supervised release to add a requirement that the defendant serve the

first six months of his release on home detention. 2 Compliance with this condition shall

be monitored by a form of location monitoring technology selected at the discretion of

the probation officer, and Ginsberg shall abide by all technology requirements. The

Clerk will prepare an amended judgment and commitment order.

Date: May 14, 2020

                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge




2The Court imposes this condition in order to facilitate Hansen's reentry to the
community.
                                            7
